 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                  CENTRAL DISTRICT OF CALIFORNIA
10
11 Nutrition Distribution LLC, an Arizona                  Case No. 2:15-cv-08233-R-JC
   Limited Liability Company,                              Hon. Manuel L. Real
12                                                         Courtroom 880
                Plaintiff,
13        vs.                             FINDINGS OF FACT AND
                                          CONCLUSIONS OF LAW ON
14 IronMag Labs, LLC, a Nevada Limited PARTIES’ CROSS-MOTIONS FOR
   Liability Company, Robert DiMaggio, an SUMMARY JUDGMENT
15 individual, and DOES 1 through 10,
   inclusive,                             Date Action Filed: October 21, 2015
16                                        Trial Date:        December 4, 2018
                Defendants.
17
18
19             Pursuant to the Court’s Order granting in part and denying in part Plaintiff’s
20 Motion for Partial Summary Judgment and granting in part and denying in part
21 Defendants’ Motion for Summary Judgment (Dkt. No. 117), which fully resolves all
22 claims and issues before the Court in this false advertising action, the Court makes
23 the following findings of fact and conclusions of law:
24 FINDINGS OF FACT.
25             1.           Plaintiff Nutrition Distribution, LLC (“Plaintiff”) is a company with its
26 principal place of business in Arizona that develops, advertises, and sells fitness
27 supplements to consumers within the United States, including fitness supplements
28 for body builders. Two of those products that Plaintiff advertises as muscle-gainer
                                                                   FINDINGS OF FACT AND CONCLUSIONS
                                                                        OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                                -1-                     SUMMARY JUDGMENT
 1 supplements are Advanced PCT and Mass FX Black.
 2             2.           Defendant IronMag Labs, LLC (“IronMag Labs”) is a company with its
 3 principal place of business in Nevada that advertises and sells fitness supplements to
 4 consumers within the United States, including for body builders, and is a competitor
 5 of Plaintiff in the marketplace for fitness supplements.
 6             3.           IronMag Labs and defendant Robert DiMaggio (“DiMaggio”)
 7 advertised two products that were sold by IronMag Labs and that contained the
 8 ingredient Ostarine: OSTA RX and Super DMZ 4.0.
 9             4.           Ostarine is a type of Selective Androgen Receptor Modulator
10 (“SARM”).
11             5.           OSTA RX and Super DMZ 4.0 were advertised as muscle-gainer
12 supplements.
13             6.           Defendants advertised OSTA RX and Super DMZ 4.0 in interstate
14 commerce.
15             7.           Defendants did not compare IronMag Labs’ products to supplements
16 advertised or sold by Plaintiff. In other words, Defendants did not engage in
17 comparative advertisement vis-a-vis Plaintiff’s supplements.
18             8.           Defendants did not associate IronMag Labs’ products with Plaintiff’s
19 products to appropriate Plaintiff’s good will or brand value.
20             9.           At all times relevant to Plaintiff’s claim for false advertising, Plaintiff
21 and IronMag Labs were two of many competitors in an industry comprised of a
22 broad range of fitness supplement products. See, e.g., Keplinger decl., ¶¶ 4-9, Exs.
23 A-F [Dkt no. 89-1].
24             10.          In support of their Motion, Defendants established by competent
25 evidence that Plaintiff did not have evidence to prove that Defendants’ advertising
26 of OSTA RX or Super DMZ 4.0 caused Plaintiff monetary damages or injury, or
27 caused Plaintiff any reputational injury. Plaintiff’s deposition testimony through its
28 corporate representatives Kevin Smith (“Smith”) and Michael Keplinger
                                                                     FINDINGS OF FACT AND CONCLUSIONS
                                                                          OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                                 -2-                      SUMMARY JUDGMENT
 1 (“Keplinger”), Plaintiff’s responses to IronMag Labs’ Interrogatories, Plaintiff’s
 2 Initial Disclosures and Amended Initial Disclosures, Plaintiff’s Expert Witness
 3 Disclosures and Reports, and Plaintiff’s other false advertising lawsuits since 2015
 4 against other supplement companies concerning SARMs and other muscle-gainer
 5 supplements, establish that Plaintiff cannot prove Defendants’ advertising of OSTA
 6 RX or Super DMZ 4.0 caused Plaintiff monetary damages or injury, or reputational
 7 injury.
 8             11.          Plaintiff has not provided proof of lost profits or lost business
 9 opportunities traceable to Defendants’ conduct, or proof that Plaintiff suffered
10 damages or injury caused by Defendants’ advertising of OSTA RX or Super DMZ
11 4.0. The declaration of Keplinger that Plaintiff offered in opposition to Defendants’
12 Motion (Dkt no. 89-1) contain only conclusory statements without concrete facts or
13 foundation, and was not accompanied by other evidence to support them.
14 Keplinger’s statements and Plaintiff’s evidence in general also fail to causally
15 connect any damages or injury suffered by Plaintiff to Defendants’ advertisement of
16 OSTA RX or Super DMZ 4.0.
17             12.          Plaintiff’s own Motion offers no evidence Plaintiff suffered damages or
18 injury caused by Defendants’ advertising of OSTA RX or Super DMZ 4.0; rather,
19 Plaintiff sought to rely on a presumption of causation and injury.
20             13.          Plaintiff produced no evidence purchasers of OSTA RX or Super DMZ
21 4.0 were diverted from purchasing Plaintiff’s fitness supplements by Defendants’
22 advertisements of OSTA RX or Super DMZ 4.0.
23             14.          Plaintiff has provided no basis for a trier of fact to infer that any profits
24 made by IronMag Labs would have otherwise gone to Plaintiff partially or in full.
25             15.          Because Plaintiff offered no proof of actual injury, the Court has “no
26 way to determine with any degree of certainty what award would be compensatory.”
27 TrafficSchool.com, Inc. v. Edriver Inc., 653 F.3d 820, 831 (9th Cir. 2011).
28             16.          Prior to the Court entering its Order on the parties’ cross-motions for
                                                                     FINDINGS OF FACT AND CONCLUSIONS
                                                                          OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                                 -3-                      SUMMARY JUDGMENT
 1 summary judgment, Plaintiff abandoned its state law claims for relief for unfair
 2 competition under California Business & Professions Code section 17200 et seq.
 3 (the “UCL”) and for false advertising under California Business & Professions Code
 4 section 17500 et seq. (the “FAL”). Dkt nos. 76 [Pltf’s Memorandum of Contentions
 5 of Law and Fact] and 95-1 [proposed Joint Pretrial Conf. Order]. Nevertheless,
 6 because the matter was briefed as part of Defendants’ Motion, and because some of
 7 the Court’s findings on Plaintiff’s Lanham Act claim are also germane to Plaintiff’s
 8 state law claims, the Court makes the following findings as to Plaintiff’s UCL and
 9 FAL claims:
10                          a.    Plaintiff did not buy any products from Defendants or pay any
11 money to Defendants.
12                          b.    Plaintiff did not show that Defendants acquired money or other
13 property to which Plaintiff was entitled.
14                          c.    Plaintiff did not seek the return of money or property from
15 Defendants that was once in Plaintiff’s possession, or show that Plaintiff had a
16 vested interest in the money IronMag Labs made from selling OSTA RX or Super
17 DMZ 4.0.
18             17.          As to Plaintiff’s request for a permanent injunction against Defendants
19 falsely advertising products containing SARMs, the Court also finds as follows:
20                          a.    Defendants made advertising statements that OSTA RX did not
21 have the negative side effects of anabolic steroids, and had “no toxicity.”
22                          b.    Defendants made the advertising statement that the negative side
23 effects of using Super DMZ 4.0 were “basically non-existent.”
24                          c.    These statements were made in the context of commercial
25 advertisements.
26                          d.    Based on DiMaggio’s deposition testimony, the advertising
27 statements concerning the lack of negative side effects for OSTA RX and Super
28 DMZ 4.0 were literally false.
                                                                  FINDINGS OF FACT AND CONCLUSIONS
                                                                       OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                               -4-                     SUMMARY JUDGMENT
 1                          e.   Although Plaintiff offered no proof any consumers were misled
 2 or deceived by Defendants’ advertising statements on OSTA RX or Super DMZ 4.0,
 3 because Defendants’ advertising statements that OSTA RX and Super DMZ 4.0 had
 4 no negative side effects were literally false, it is presumed those statements have the
 5 tendency to deceive consumers, and Defendants did not rebut that presumption.
 6                          f.   Defendants’ advertising statements that OSTA RX and Super
 7 DMZ 4.0 had no negative side effects were likely to influence the purchasing
 8 decision of consumers of fitness supplements. Although Plaintiff offered no proof
 9 consumers were influenced by these advertising statements, it can naturally be
10 assumed consumers of fitness supplements take into account the existence and
11 extent of negative side effects when deciding whether to buy them and in comparing
12 different products.
13                          g.   Although Plaintiff did not prove past injury, the element of
14 irreparable injury under the eBay test is met based on the presumption that
15 consumers were deceived by Defendants’ literally false advertising statements on
16 the lack of negative side effects of OSTA RX and Super DMZ 4.0, and the
17 likelihood of future injury if Defendants are permitted to sell products containing
18 Ostarine with deceptive advertising.
19                          h.   Monetary damages and disgorgement of profits have not been
20 awarded, and would be inadequate to protect the public in the absence of an
21 injunction due to the possibility of Defendants falsely advertising SARMs products
22 in the future.
23                          i.   The balancing of hardships and public interest clearly weigh in
24 favor of granting the stated injunctive relief. Defendants claim to no longer sell
25 OSTA RX or Super DMZ 4.0 and, therefore, will not be burdened by the stated
26 injunction. Plaintiff and the public, on the other hand, will benefit from an
27 injunction protecting consumers and competitors from Defendants’ potential future
28 false advertising of SARMs.
                                                                 FINDINGS OF FACT AND CONCLUSIONS
                                                                      OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                              -5-                     SUMMARY JUDGMENT
 1 CONCLUSIONS OF LAW.
 2             1.           Defendants have established as matter of law that Plaintiff has failed to
 3 show Defendants’ advertisements of IronMag Labs’ products OSTA RX or Super
 4 DMZ 4.0 caused any damage or actual injury to Plaintiff. Specifically, Defendants
 5 have shown that Plaintiff does not have evidence to carry its ultimate burden of
 6 persuasion at trial that Defendants’ advertising of OSTA RX or Super DMZ 4.0
 7 caused damage or injury to Plaintiff.
 8             2.           Plaintiff did not produce competent evidence in opposition to
 9 Defendants’ Motion or in Plaintiff’s own Motion showing there are genuine issues
10 of material fact as to causation or injury.
11             3.           Because Defendants did not engage in comparative false advertising,
12 and did not associate IronMag Labs’ products with Plaintiff’s products to
13 appropriate Plaintiff’s good will or brand value, Plaintiff is not entitled to a
14 presumption that Defendants’ advertising of OSTA RX or Super DMZ 4.0 caused
15 injury to Plaintiff for purposes of obtaining disgorgement of profits.
16 TrafficSchool.com, Inc., 653 F.3d at 831; Biocell Tech. LLC v. Arthro-7, 2013 WL
17 12063914, at *12 (C.D. Cal. May 22, 2013); Pom Wonderful Ltd. Liab. Co. v.
18 Ocean Spray Cranberries, Inc., 2011 U.S. Dist. LEXIS 117906, at *7-8 (C.D. Cal.
19 Oct. 12, 2011).
20             4.           Plaintiff cannot establish a claim for monetary relief against Defendants
21 for false advertising under the Lanham Act as a matter of law.
22             5.           Because the Court finds that Plaintiff has failed to show any injury
23 caused by Defendants’ advertisements of OSTA RX or Super DMZ 4.0, the Court
24 need not make any findings on Defendants’ willfulness, if any, which Plaintiff
25 would also need to prove to establish a right to disgorgement of profits. 15 U.S.C.
26 § 1117(a); Stone Creek, Inc. v. Omnia Italian Design, Inc., 875 F.3d 426, 439-42
27 (9th Cir. 2017).
28             6.           Considering the totality of circumstances, this action is not an
                                                                   FINDINGS OF FACT AND CONCLUSIONS
                                                                        OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                                -6-                     SUMMARY JUDGMENT
 1 “exceptional case” pursuant to 15 U.S.C. section 1117(a) and SunEarth, Inc. v. Sun
 2 Earth Solar Power Co., Ltd., 839 F.3d 1179, 1180-81 (9th Cir. 2016), for purposes
 3 of awarding attorneys’ fees. Among other things, Plaintiff had no proof of injury or
 4 causation as to Defendants’ advertising of OSTA RX or Super DMZ 4.0, and did not
 5 establish a right to damages or disgorgement of profits, or even a triable issue of
 6 fact, as a matter of law based on its failure of proof. Plaintiff also sought to rely on
 7 a presumption of injury (to obtain disgorgement of profits) that does not apply to the
 8 facts here (i.e., a non-comparative advertising case) based on established law, as
 9 stated above and in the Court’s Order.
10             7.           Plaintiff did not establish a right to restitution or other relief on its
11 claims under the UCL and FAL as a matter of law. See Veera v. Banana Republic,
12 LLC, 6 Cal. App. 5th 907, 916 (2016), quoting Kwikset Corp. v. Superior Court, 51
13 Cal. 4th 310, 320 (2011).
14             8.           Because the Court finds that Plaintiff cannot establish a prima facie
15 claim as a matter of law for monetary relief for false advertising, the Court need not
16 make separate findings of fact or conclusions of law on whether Defendants have
17 established their affirmative defense of unclean hands.
18             9.           Plaintiff has proven the elements of a Lanham Act false advertising
19 claim for purposes of establishing a right, under the eBay test, to a permanent
20 injunction against Defendants falsely advertising supplements containing Ostarine
21 or other SARMs. eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).
22             Judgment shall be entered based on the Court’s November 16, 2018 Order
23 and the foregoing Findings of Fact and Conclusions of Law.
24
25 Dated: December 13, 2018
26                                                      Manuel L. Real, Judge
                                                        United States District Court
27
28
                                                                      FINDINGS OF FACT AND CONCLUSIONS
                                                                           OF LAW ON CROSS-MOTIONS FOR
     13119075.2 a12/03/18                                  -7-                      SUMMARY JUDGMENT
